Citation Nr: 1135152	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial hypertension, secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for diabetic nephropathy, secondary to service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for poor blood circulation of the left upper extremity, secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for poor blood circulation of the right upper extremity, secondary to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for chronic venous insufficiency of the left lower extremity (claimed as poor blood circulation of the left lower extremity), secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to service connection for chronic venous insufficiency of the right lower extremity (claimed as poor blood circulation of the right lower extremity), secondary to service-connected diabetes mellitus, type II.  

7.  Entitlement to a heart condition, secondary to service-connected diabetes mellitus, type II.  

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to an initial compensable rating for nonproliferative diabetic retinopathy.  

10.  Entitlement to an initial rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

11.  Entitlement to a total rating based upon individual unemployability, due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:  Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals on appeal from a December 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus, type II and non proliferative diabetic retinopathy, both effective August 2007.  The Veteran disagreed with the ratings granted and the current appeal ensued.  

By rating decision of March 2008, service connection was denied for arterial hypertension, diabetic nephropathy, poor blood circulation of the left and right upper extremities, chronic venous insufficiency, claimed as poor circulation of the left and right lower extremities, and a heart condition, all claimed as secondary to diabetes mellitus, type II.  Service connection was also denied for PTSD.  By rating decision of November 2009, a TDIU was also denied.  The Veteran appealed all of the aforementioned claims.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The record reflects that he was seen in service for a depressed mood and determined to have passive aggressive features.  In light of the U.S. Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized this issue as stated on the title page.  Since this issue must be remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of service connection for poor blood circulation of the upper extremities, secondary to diabetes mellitus, type II; service connection for PTSD; an initial rating for non proliferative diabetic retinopathy; and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

In June 2011, the Veteran revoked his power of attorney with Puerto Rico Public Advocate for Veterans Affairs.  He is presently unrepresented in this case.  


FINDINGS OF FACT

1.  The Veteran has arterial hypertension due to his service-connected diabetes mellitus, type II.  

2.  The Veteran has diabetic nephropathy due to his service-connected diabetes mellitus, type II.  

3.  The Veteran has chronic venous insufficiency of the left lower extremity (claimed as poor circulation of the left lower extremity) due to his service-connected diabetes mellitus, type II.  

4.  The Veteran has chronic venous insufficiency of the right lower extremity (claimed as poor circulation of the right lower extremity) due to his service-connected diabetes mellitus, type II.  

5.  The Veteran does not have a heart condition.  

6.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is managed by insulin and restricted diet; however, his diabetes mellitus does not require regulation of activities.  



(CONTINUED NEXT PAGE)


CONCLUSIONS OF LAW

1.  Arterial hypertension is due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).  

2.  Diabetic nephropathy is due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).  

3.  Chronic venous insufficiency of the left lower extremity (claimed as poor circulation of the left lower extremity) is due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).  

4.  Chronic venous insufficiency of the right lower extremity (claimed as poor circulation of the right lower extremity) is due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).  

5.  A heart condition was not incurred in or aggravated by active service, nor may the disorder be presumed to have been incurred in service, neither is it proximately due to, the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 111, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

6.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).  



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify in the service connection claims was satisfied by way of a letter sent to the Veteran in September 2007.  The letter fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  It informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With that letter, the RO effectively satisfied the notice requirements with respect to the issues of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As to the initial increased rating claim for diabetes mellitus, type II, on appeal, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, VA treatment records, and a private medical statement with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in November 2007, February 2008, December 2008, and October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board observes that the November 2007 and October 2010 VA examinations did not have the claims file available for review.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).  

The Board recognizes that the Veteran's last VA examination of his diabetes mellitus is now nearly a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the October 2010 VA examination.  Such has not been contended otherwise.

The Board also notes that the Veteran reported that he was receiving benefits from the Social Security Administration (SSA).  He explicitly indicated in a July 2010 statement to VA that these were benefits based on his age-retirement.  Shortly thereafter, in his November  2010 substantive appeal (VA Form 9), he related that he was disabled from work and was granted Social Security benefits as a result.  He also indicated in a June 2011 Application for Increased Compensation Based On Unemployability (VA Form 21-8940) that he was receiving Social Security benefits due to his service-connected disabilities.  However, it is important to note that a SSA Inquiry was performed by VA in May 2011, which indicated, in pertinent part, that the Veteran was granted Social Security benefits at the age of 62.  Additionally, there were no dates recorded for the field indicating the disability onset date.  

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, as discussed, the Veteran reported that his receipt of benefits from the SSA was on account of his age, and there is no evidence of record, other than his own statements, to the contrary.  Indeed, given his initial account of receiving SSA benefits on account of reaching retirement age, coupled with the report from SSA discussed above, the Board does not find the Veteran's assertion of receiving SSA benefits due to disability to be credible.  The Board, therefore, concludes that the record does not establish a reasonable possibility that the Veteran's SSA records, if there are any, are relevant to these claims, and therefore, REMAND is not required for any such records.

The Veteran was offered, and initially agreed to a hearing.  In December 2008, he canceled his requested hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran asserts that service connection is warranted for arterial hypertension, diabetic nephropathy, chronic venous insufficiency of the lower extremities (claimed as poor circulation of the lower extremities), and a heart condition, all claimed as due to his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2010).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for arterial hypertension, diabetic nephropathy, chronic venous insufficiency of the lower extremities (claimed as poor blood circulation of the lower extremities) and a heart condition.  There is also no evidence of any of the disorders until many years after service.  The Veteran does not argue to the contrary.  Indeed, the Veteran reports that he had the onset of hypertension in 2006 38 years post-service.  He claimed poor blood circulation of the lower extremities with onset in 2005.  (See Report of VA examination dated in February 2008).  However, there was no evidence of chronic venous insufficiency of the lower extremities until he underwent a bilateral lower extremity arterial duplex in December 2008, and the first evidence of diabetic nephropathy was during the October 2010 VA examination.  See Report of VA examination dated in October 2010.  There is also no evidence establishing an etiological link between the Veteran's active service and any arterial hypertension, diabetic nephropathy, chronic venous insufficiency of the lower extremities (claimed as poor blood circulation of the lower extremities) or heart condition.  

Entitlement to service connection for arterial hypertension, diabetic nephropathy, chronic venous insufficiency of the lower extremities (claimed as poor blood circulation of the lower extremities) and a heart condition on a direct basis (38 C.F.R. § 3.303) or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his claims, he asserts that he has arterial hypertension, diabetic nephropathy, chronic venous insufficiency of the lower extremities (claimed as poor blood circulation of the lower extremities) and a heart condition due to his service-connected diabetes mellitus, type II.  

The Veteran underwent VA Agent Orange Registry examination in November 2007.  He related that he had diabetes mellitus 25 years prior to the examination and hypertension since 2007.  He reported that he was determined to have elevated pressure earlier in the year which was controlled with his current treatment.  A review of the system revealed cardiovascular examination was negative.  Coronary examination showed regular rhythm with no murmurs, clicks, or gallops.  His creatinine was normal.  X-ray examination showed cardiopulmonary abnormalities.  

The Veteran underwent VA examination in February 2008.  The Veteran claimed hypertension, a heart condition, poor blood circulation of the lower extremities, and nephropathy due to his service-connected diabetes mellitus, type II.  As for poor blood circulation of the lower extremities, he reported tingling, and cold sensation in the lower extremities for several years.  He denied edema and leg pain.  There was a history of varicose veins or post phlebitis syndrome in the left lower leg.  There was no edema, skin discoloration, pain, or ulceration of the lower extremities shown.  There were small varicose veins of the 1/3 lower portion of both legs.  Doppler vascular studies were performed in March 2008.  The visualized lower extremity venous system was patent, bilaterally, without evidence of thrombosis.  Reflux was present in the external iliac and common femoral veins, bilaterally.  The impression was no evidence of deep vein thrombosis of either leg.  Bilateral lower extremity venous insufficiency with reflux as described.  The Veteran also noted hypertension since 2007.  His primary care physician, in a routine check-up found his blood pressure high, deciding at that time to place him on oral medication for blood pressure control.  The Veteran denied heart condition, chest pain, and palpitations.  He reported dyspnea to mild exertion and occasional dizziness.  There was no evidence of congestive heart disease, rheumatic heart disease, hypertensive heart disease, syphilitic heart disease, endocarditis, or pericarditis.  There was no evidence of syncope or angina.  He had daily fatigue, monthly dizziness, and dyspnea on moderate exertion.  There was no radiographic evidence of cardiopulmonary abnormalities.  There was no evidence of heart disease.  

The examiner opined that the Veteran's arterial hypertension was not due to his service-connected diabetes mellitus, type II.  The examiner stated that in a diabetic patient, arterial hypertension caused by diabetes presents several years after the diagnosis of diabetic nephropathy.  The examiner opined that because at the time of the examination the Veteran had not developed diabetic nephropathy, his arterial hypertension could not be related to his diabetes mellitus, type II.  As to the Veteran's chronic venous insufficiency of the lower extremities, the examiner indicated that this was a common medical problem that could result in significant morbidity that resulted from obstruction to venous flow, dysfunction of venous valves, and/or failure of the venous pump.  The examiner also indicated that according to the medical literature, chronic venous insufficiency was a medical condition not related to diabetes mellitus as an etiological factor.   

The Veteran underwent a VA examination in December 2008.  During this examination for diabetes mellitus, type II, a history of hypertension was given.  He denied symptoms of cardiac disease.  Chest x-rays showed the cardiac silhouette was within normal limits.  There were no acute infiltrates or effusions.  The impression was negative for ischemia.  The target heart rate was achieved.  There was no diagnosis of kidney disease.  The examiner opined that the Veteran had hypertension, but that the Veteran's hypertension was not a complication of diabetes mellitus, type II.  His rationale for this finding was that there was no microalbuminuria.  The examiner also indicated that the Veteran's hypertension was not aggravated or worsened by the Veteran's service-connected diabetes mellitus, type II.  

The Veteran underwent another VA examination in October 2010.  In connection with an examination for diabetes mellitus, type II, cardiac examination findings showed no evidence of congestive heart failure or pulmonary hypertension.  Laboratory findings showed higher than normal levels of microalbuminuria.  A bilateral lower extremity arterial duplex showed bilateral atheromatous plaque.  The left leg showed no evidence of proximal stenosis.  Mild dampened but patent flow was observed in the run of vessels.  The right leg showed mild stenosis at the mid superficial femoral artery.  The diagnoses showed that the Veteran had peripheral artery disease, microalbuminuria, and hypertension as complications due to the Veteran's diabetes mellitus, type II.  Peripheral artery disease was shown by the bilateral plaque formations.  Atherosclerotic vascular disease was a well known complication of diabetes mellitus, type II, according to the examiner.  Microalbuminuria, according to the examiner, which was noted in laboratory findings, was the first manifestation of diabetic nephropathy.  As for the Veteran's hypertension, the examiner determined that the hypertension was a complication of the diabetes mellitus because the Veteran's diabetes mellitus was poorly controlled, and the onset of the hypertension in 2006, was after the onset of the diabetes mellitus, type II, in 1992.  

VA outpatient treatment records from 2007 to 2010 were obtained and associated with the claims folder.  Those records showed normal cardiac findings.  In November 2008, the Veteran was seen with atypical chest pain.  The cardiovascular examination was negative.  In March 2009, the Veteran was seen by his primary care physician after being hospitalized and undergoing an endardectomy, with good results.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, service connection for arterial hypertension, diabetic nephropathy, and chronic venous insufficiency (claimed as poor blood circulation of the lower extremities) is warranted.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with arterial hypertension, diabetic nephropathy, and chronic venous insufficiency of the lower extremities.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  Specifically, the Veteran was granted service connection for diabetes mellitus, type II by rating decision of December 2007.  

Turning to crucial Wallin element (3), February 2008, December 2008, and October 2010 VA examinations addressed the issue of medical nexus.  Specifically, as to the claim for service connection for arterial hypertension, the examiner in the February 2008 VA examination indicated that diabetic nephropathy was a predecessor of hypertension in patients that had arterial hypertension caused by diabetes, but because the Veteran had not been diagnosed with diabetic nephropathy, his diagnosed hypertension could not be caused by his diabetes.  The December 2008 VA examiner indicated, in pertinent part, that there was no finding of microalbuminuria (a manifestation of diabetic nephropathy), therefore, the Veteran's hypertension was not related to his diabetes.  However, in the Veteran's October 2010 VA examination, laboratory findings were performed.  At that time, there was evidence of microalbuminuria, a manifestation of diabetic nephropathy.  This VA examiner stated that since the Veteran had evidence of microalbuminuria, which was indicative of diabetic nephropathy, the Veteran's diabetes was poorly controlled, and the onset of the hypertension was in 2006, several years after the onset of diabetes mellitus, type II, which was in 1992, his opinion was that the Veteran's arterial hypertension was a complication of the Veteran's diabetes mellitus, type II.  Although both the February 2008 and December 2008 VA examiners found that the Veteran's arterial hypertension was not related to his diabetes mellitus because there was a lack of a finding related to diabetic nephropathy, the October 2010 VA examination provided testing that showed findings of diabetic nephropathy.  The examiner stated that because the Veteran had both diabetic nephropathy and diabetic retinopathy, had poorly controlled diabetes, because of the severity of his other complications and the onset of the hypertension after the diabetes, he opined that the Veteran's hypertension was a complication of his diabetes mellitus.  Therefore, since the lack of a finding of nephropathy, that prevented both the February 2008 and December 2008 examiners from finding that the Veteran's hypertension was due to his diabetes mellitus is presently diagnosed, and found to be a complication of diabetes mellitus, type II, resolving all reasonable doubt in the Veteran's favor, service connection for arterial hypertension, secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  

Diabetic nephropathy, which had previously not been diagnosed, was diagnosed during the Veteran's October 2010 VA examination.  At that time, the Veteran was found to have microalbuminuria in his urine, which was noted on several occasions to represent evidence of diabetic nephropathy.  The examiner also opined that this was a complication of the Veteran's uncontrolled diabetes mellitus, type II.  As such, Wallin element 3 has been substantiated concerning a nexus and service connection for diabetic nephropathy, secondary to service-connected diabetes mellitus, type II, is warranted.  

As for the claim for secondary service connection for chronic venous insufficiency of the lower extremities, the February 2008 VA examiner opined that chronic venous insufficiency was not a medical condition etiologically related to diabetes mellitus, type II.  The October 2010 VA examiner, on the other hand, opined that the bilateral venous insufficiency resulted in bilateral atheromatous plaques, which caused atherosclerotic vascular disease, a known complication of diabetes mellitus, type II.  

As both examinations found venous insufficiency by Doppler testing (March 2008 and December 2008), the October 2010 VA examination report went further, diagnosing the Veteran with atherosclerotic vascular disease, which the examiner indicated was a well known complication of diabetes mellitus, type II.  Therefore, although both examinations were credible, the Board finds the October 2010 VA examination to be more persuasive, as it set forth that the Veteran not only had chronic venous insufficiency, but as a result of that finding, he had developed atherosclerotic vascular disease, which was a known complication of diabetes mellitus type II, for which the Veteran is service-connected.  Therefore, service connection for chronic venous insufficiency, of the bilateral lower extremities, secondary to service-connected diabetes mellitus, type II, is warranted.  

As for the Veteran's claim for service connection for a heart condition, this claim, however, must fail.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including an herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service. U.S.C.A. § 1116(a)( b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).  


During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e):  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  

This amended rule applies to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  75 Fed. Reg. 53202 (August 31, 2010).  Id.  The Veteran's claim was pending before VA on that date.  

In this case the Veteran's DD 214 shows that the Veteran had service in the Republic of Vietnam.  His exposure to herbicides during service therefore is presumed.  

For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205 (Aug. 31, 2010).  Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  The record is devoid of any finding of ischemia at any time during the appeal.  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a disability of a heart condition at any time during the period under appellate review.  Rather, the Veteran has complained of atypical chest pain in November 2008, and the cardiovascular examination performed at that time was negative.  It is important to note, pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Thus, since the evidence does not show that he presently has a heart condition, there is no basis upon which to grant service connection.  Therefore, service connection for a heart condition is not warranted.  

Initial Increased Rating-Diabetes Mellitus, type II

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  

At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his diabetes mellitus.  As such, the claims require consideration of the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Throughout the rating period on appeal, the Veteran has been rated at a 20 percent disability rating for his diabetes mellitus under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2010).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

VA treatment records confirm that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by insulin and a restricted diet.  For example, an October 2007 VA treatment record reflected that the Veteran indicated that he was following his diet, but was not exercising regularly.  The examiner indicated in the report that emphasis will be placed on diet and exercise.  In a June 2008 VA treatment report, it was noted that he had good blood sugar control at home, but occasional episodes of hypoglycemia.  Again, it was noted that the Veteran was not exercising regularly.  He was instructed to continue his treatment, including diet and exercise.  

In November 2008, a statement in support of the Veteran's claim was received from his private treatment physician.  He related, in pertinent part, that he had treated the Veteran since 1976; the Veteran was diagnosed in 1992 with diabetes mellitus; he was treated with insulin; and he suffered two hypoglycemic attacks, one in February 2008, and one in October 2008, with loss of consciousness and the need of third persons for help.  He stated that the Veteran needed special care and education for the treatment of his diabetes mellitus.  He recommended a trained person or a housekeeper.  

The Veteran underwent a VA examination in December 2008.  He was noted to have been treated with insulin since 2004, and was following a diabetic diet.  He stated that his diabetes mellitus was controlled.  He also related that he occasionally exercised (walking).  The examination report indicated episodes of hypoglycemia which did not require hospitalization.  These episodes required him to be seen by a diabetic care provider on a monthly basis or less.  It was noted that the Veteran was not restricted in his ability to perform strenuous activities.  An August 2009 VA treatment record reflected that he was seen for diabetic follow-up.  He reported monitoring his blood sugar twice daily, with adequate fasting blood sugar, but elevation after supper.  He related he was not walking regularly.  His evening insulin was increased and he was instructed with regard to his diet, exercise, and weight control.  

The Veteran reported at his October 2010 VA examination that he currently followed a restricted or special diet.  It was also noted that he took insulin more than once daily with side effects of hypoglycemia, and he was not restricted in his ability to perform strenuous activities.  

As reported, the record does not reflect that the Veteran's diabetes mellitus necessitates a regulation of activities.  On the contrary, throughout the appeal period, his VA examinations indicated that he was not restricted in the ability to perform strenuous activities.  Moreover, during his VA outpatient treatment, his medical providers instructed him to follow his diabetic diet and to exercise.  

Consideration has been given to a letter submitted in November 2008, from the Veteran's private treating physician, indicating that the Veteran was in need of assistance in the form of a housekeeper or a trained individual due to two hypoglycemic attacks he had that year.  However, there was no indication that the Veteran's diabetes mellitus resulted in this regulation of activities.  Rather, the physicians specifically stated that he needed special care and education for his diabetes mellitus.  He has, as noted in the medical evidence, been receiving treatment and care from VA on an outpatient treatment basis, and he has specifically been instructed to follow his diet and to engage in more physical exercise.  The Board therefore finds that this evidence does not sufficiently establish that the Veteran's diabetes mellitus results in regulation of activities.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's previously service-connected peripheral neuropathy and diabetic retinopathy have been rated.  He most recently, as a result of this decision, has been service connected for hypertension, diabetic nephropathy, and chronic venous insufficiency of the lower extremities, due to his service-connected diabetes mellitus, type II.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires  regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

With respect to his claim, the Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  



In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's diabetes mellitus-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetes mellitus type II, was applied to the applicable rating criteria, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's diabetes mellitus disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for arterial hypertension, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for diabetic nephropathy, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for chronic venous insufficiency of the left lower extremity (claimed as poor blood circulation of the left lower extremity), secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for chronic venous insufficiency of the right lower extremity (claimed as poor blood circulation of the right lower extremity), secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for a heart condition, secondary to service-connected diabetes mellitus, type II, is denied.  

An initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.  


REMAND

Remand is required for several issues in this case.  

In the Veteran's claims for service connection for poor blood circulation of the left upper and right upper extremities, secondary to service-connected diabetes mellitus, type II, it has been established that the Veteran has service-connected diabetes mellitus, type II.  He also underwent an edardectomy in March 2009.  Those records are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, those records are of importance to the instant claim and should be obtained and associated with the claims folder for review prior to final adjudication of the claims.  

The record shows that in connection with the Veteran's claims for poor blood circulation of the upper and lower extremities, he underwent Doppler testing of the lower extremities on two occasions with regard to his lower extremities, but he underwent no testing to determine whether he has disability due to poor blood circulation of the upper extremities.  The Board finds that the record is not sufficiently developed to ensure an informed decision with regard to poor circulation of the Veteran's upper extremities.   38 C.F.R. § 19.9 (2010).  These examinations are inadequate to determine whether he is entitled to service connection for poor circulation of the upper extremities.  38 C.F.R. § 4.2 (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the record discussed above, the AMC/RO should obtain a new VA examination and testing to determine the nature and etiology of his claimed poor circulation of the upper extremities disorders on appeal.  

In the Veteran's claim for service connection for PTSD, the record reflects that he was seen for psychiatric evaluation on two occasions in service.  He claimed he had a depressed mood and he was found to have passive aggressive features.  He was not, however, diagnosed with a psychiatric disability and was discharged as psychiatrically normal.  After service, he has claimed that he has PTSD due to his Vietnam service.  In August 2007, J.A.J., MD, a fee basis physician, diagnosed the Veteran with chronic and very severe PTSD.  The Veteran underwent VA examination in February 2008, wherein he was found to not have PTSD.  He was diagnosed with alcohol abuse, but later in the evaluation, it indicates that no other mental disorder was found.  Moreover, his medical history only reflects 2 to 3 beers per weekend, but no history of an abuse of alcohol at any other time during the examination.   Additionally, the examination report indicates that Dr. J.A.J. had evaluated the Veteran twice within the "last couple of months."  Those records are not associated with the claims folder and as he has diagnosed the Veteran with PTSD, those records are pertinent to the instant claim.  Further, since there is some indication from the Veteran's service treatment records that he may have another psychiatric disorder related to service, and it is clear that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, see Clemons, VA should seek the records from Dr. J.A.J. and then provide the Veteran a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disorder on appeal.   

The Veteran has also claimed that his service-connected diabetic retinopathy is more severe than the current evaluation reflects.  The Veteran underwent a VA eye examination to determine the severity of his service-connected retinopathy.  He was diagnosed with moderate nonproliferative diabetic retinopathy.  The examiner indicated in his findings that the Veteran had loss of vision caused by refractive error and senile combined cataracts.  The loss of vision, including the cataracts, was not caused by or the result of diabetes mellitus, type II.  However, the examiner did not indicate what, if any symptomatology, was due to the Veteran's service-connected diabetic retinopathy.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  In this regard, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to service-connected condition. As such, the Veteran should undergo additional VA testing and it should be related which symptoms, if any are related to his diabetic retinopathy.  

Finally, the Veteran has filed a claim alleging that he is unemployable due to his service-connected disabilities.  Several of the Veteran's complications of his service-connected diabetes mellitus, type II have been service connected.  Those disabilities, to include those on appeal to be reevaluated, should be evaluated in connection with the Veteran's TDIU claim and determined whether they solely or in the aggregate prevent him from being able to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's VA inpatient/outpatient treatment records from March 2009 to the present related to the Veteran's service-connected disabilities and claimed disabilities and associate those records with the claim folder.  Specifically, the inpatient records of the Veteran's March 2009 endardectomy should be obtained and associated with the claims folder.  

After obtaining an appropriate release of information from the Veteran, the RO/AMC should also obtain treatment records from Dr. J.A.J. and associate those records with the claims folder.  

2.  After obtaining the Veteran's March 2009 VA inpatient treatment records, the Veteran should be provided a VA examination to determine the nature and etiology of his claimed poor circulation of the upper extremities.  All indicated studies, to include Doppler testing, must be rendered.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has a disability causing poor circulation of the upper extremities, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disorder causing poor circulation of the upper extremities is due to or aggravated by his service-connected diabetes mellitus, type II.  

If the examiner provides a negative finding, he or she should also comment as to whether it is at least likely as not that the Veteran's circulation disorder of the upper extremities had its onset in service or within one year of service discharge or is otherwise shown to be etiological related to the Veteran's active service.

The rationale for the opinion expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Next, the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor.  

Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., depression), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service.  The examiner must address and discuss the Veteran's in-service evaluations for depressed mood and passive aggressive features.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

4.  The Veteran should undergo a VA eye examination to determine the severity of the Veteran's service-connected nonproliferative diabetic retinopathy.  All indicated studies, should be performed.  A review of the Veteran's claims folder should be made prior to the examination and notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should indicate what, if any, symptomatology is related to the Veteran's nonproliferative diabetic retinopathy.  If loss of vision or any other symptomatology is related to the Veteran's service-connected nonproliferative diabetic neuropathy and any of his nonservice-connected disabilities, the examiner should attempt to indicate what disability or percentage of disability is related to his service-connected nonproliferative diabetic neuropathy and what percentage is related to his nonservice-connected disability(ies).  If the symptomatology cannot be separated, the examiner should so state.  

5.  After evaluation of all of the service-connected disabilities, the RO must provide the Veteran with a VA general examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

6.  Following such development, the ROC/AMC should review and readjudicate the claims.  See 38 C.F.R. § 4.2 (2010).  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


